United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




POLSINELLI PCPO Box 140310KANSAS CITY MO MISSOURI 64114-0310

In re Application of: 
Herve Guillard
Serial No.: 16984645
Filed:  August 4, 2020
Attorney Docket No.:   107844-664343   

This is in response to the petition under 37 CFR § 1.181 and 37 CFR § 1.182, filed November 18, 2021, requesting that the objection to the abstract be withdrawn. 
 

BACKGROUND
 
Only the grounds of objection pertinent to this petition is set forth below.
The examiner mailed a non-final Office action on November 12, 2021, setting a three month statutory limit for reply.  At the time of this non-final Office action, the examiner indicated the objection to the Abstract was maintained.
In response thereto, applicant filed a petition on November 18, 2021, requesting that the objection to the abstract be withdrawn.


DISCUSSION

The petition and the file history have been carefully considered.
In the petition filed by applicant on November 18, 2021, applicant argues “…that there is no basis for the Examiner’s current objections to the abstract. In response to the Examiner’s objection, the Applicant amended the abstract to precisely conform with the direction given in MPEP § 608.01(b). Specifically, the Applicant amended the abstract to include the general nature of the chemical composition (“Packaged formulations of gamma- hydroxybutyrate...”) as 
Applicant’s argument has been considered and is found persuasive.  

DECISION

The petition is GRANTED.
The examiner will be directed to withdraw the objection to the Abstract that was maintained in the  Office action of November 12, 2021.

Should there be any questions about this decision please contact Marianne C. Seidel, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-272-0584 or by facsimile sent to the general Office facsimile number, 571-273-8300.




/GARY JONES/Gary Jones
Director, Technology Center 1600



:
:
: PETITION DECISION
:
: